FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CUNWU JIANG,                                     No. 13-73005

               Petitioner,                       Agency No. A088-289-067

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Cunwu Jiang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Even if Jiang’s asylum claim were timely, substantial evidence supports the

agency’s adverse credibility determination based on omissions from Jiang’s and

his wife’s statements as to the circumstances of the family planning officials’ 2006

visit when they took Jiang’s wife to undergo an abortion. See id. at 1048 (adverse

credibility determination was reasonable under the REAL ID Act’s totality of the

circumstances standard); see also Zamanov v. Holder, 649 F.3d 969, 973-74 (9th

Cir. 2011) (upholding adverse credibility determination based in part on omissions

which “went to the core of [the petitioner’s] fear of political persecution”). We

lack jurisdiction to consider Jiang’s unexhausted explanation for these omissions.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In the absence of

credible testimony, Jiang’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      The 90-day stay of proceedings granted on September 25, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                     13-73005